Exhibit 3.11 STATE OF SOUTH CAROLINA SECRETARY OF STATE ARTICLES OF AMENDMENT TYPE OR PRINT CLEARLY IN BLACK INK Pursuant to Section 33-10-106 of the 1976 South Carolina Code of Laws, as amended, the undersigned corporation adopts the following Articles of Amendment to its Articles of Incorporation: 1. The name of the corporation is South Carolina Electric & Gas Company 2. Date of IncorporationJuly 19, 1924 3. Agent's Name and AddressFrancis P. Mood, 1426 Main Street, Columbia, SC 29201 4. On June 15, 2005, the corporation adopted the following Amendment(s) of its Articles of Incorporation: (Type or attach the complete text of each Amendment) See the attached Exhibit A. 5. The manner, if not set forth in the Amendment, in which any exchange, reclassification, or cancellation of issued shares provided for in the Amendment shall be effected, is as follows: (if not applicable, insert “not applicable” or “NA”). Not applicable 6. Complete either "a" or "b", whichever is applicable. a. Amendment(s) adopted by shareholder action. At the date of adoption of the Amendment, the number of outstanding shares of each voting group entitled to vote separately on the Amendment, and the vote of such shares was: Number of Number of Number of Votes Number of Undisputed* Voting Outstanding Votes Entitled Represented at Shares Group Shares to be Cast the Meeting For or Against *NOTE: Pursuant to Section 33-10-106(6)(i) of the 1976 South Carolina Code of Laws, as amended, the corporation can alternatively state the total number of undisputed shares cast for the amendment by each voting group together with a statement that the number cast for the amendment by each voting group was sufficient for approval by that voting group. b. The Amendment(s) was duly adopted by the incorporators or board of directors without shareholder approval pursuant to Section 33-6-102(d), 33-10-102 and 33-10-105 of the 1976 South Carolina Code of Laws, as amended, and shareholder action was not required. 7. Unless a delayed date is specified, the effective date of these Articles of Amendment shall be the date of acceptance for filing by the Secretary of State (See Section 33-1-230(b) of 1976 South Carolina Code of Laws, as amended) South Carolina Electric & Gas Company Name of Corporation Date:June 15, 2005 /s/Lynn M. Williams Lynn M. Williams Secretary FILING INSTRUCTIONS 1. Two copies of this form, the original and either a duplicate original or a conformed copy, must be filed. 2. If the space in this form is insufficient, please attach additional sheets containing a reference to the appropriate paragraph in this form. 3. Filing fees and taxes payable to the Secretary of State at time of filing application. Filing Fee $ 10.00 Filing tax 100.00 Total $110.00 Return to: Secretary of State P.O. Box 11350 Columbia, SC 29211 EXHIBIT A TO ARTICLES OF AMENDMENT OF SOUTH CAROLINA ELECTRIC & GAS COMPANY 4. On June 15, 2005, the corporation adopted the following Amendment(s) of its Articles of Incorporation: (Type or attach the complete text of each Amendment) (a) The amount of the stated capital of the corporation, after giving effect to the cancellation of all shares of the corporation’s preferred stock that have been acquired by the corporation through the date of these articles of amendment and that, pursuant to the corporation’s articles of incorporation, may not be reissued, is $296,437,061.50 (b) The reduction of the number of shares which the corporation has authority to issue is 1,000 itemized by class and series as follows: Class Series No. of Shares Cumulative Preferred Stock ($50 par value) 5.125% 1,000 (c) The number of shares which the corporation has authority to issue, after giving effect to the cancellation of all shares of the corporation’s preferred stock that have been acquired by the corporation through the date of these articles of amendment and that, pursuant to the corporation’s articles of incorporation, may not be reissued, is 53,602,088, itemized by class and series as follows: Class Series No. of Shares Cumulative Preferred Stock ($50 par value) 5% 125,209 Cumulative Preferred Stock ($50 par value) 4.50% 6,765 Cumulative Preferred Stock ($50 par value) 4.60% (Series A) 8,237 Cumulative Preferred Stock ($50 par value) 5.125% 62,516 Cumulative Preferred Stock ($50 par value) 4.60% (Series B) 43,837 Cumulative Preferred Stock ($50 par value) 6% 55,524 Cumulative Preferred Stock ($100 par value) 6.52% 1,000,000 Serial Preferred Stock ($25 par value) (1/4 vote) 2,000,000 Serial Preferred Stock ($50 par value) (1/2 vote) 300,000 Common Stock ($4.50 par value) 50,000,000 53,602,088
